Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance.
             The primary reasons for allowance are an image forming apparatus comprising: an apparatus body comprising a controller and a body-side contact portion electrically connected to the controller; a photoconductor unit comprising a photoconductor, a charger configured to charge a surface of the photoconductor, and a frame body supporting the photoconductor and the charger, the photoconductor unit being detachably attached to the apparatus body in a direction orthogonal to a rotational axis direction of the photoconductor; and a developing cartridge comprising a developing roller configured to develop an electrostatic latent image formed on the photoconductor using developer, a storage medium configured to store information, and a cartridge-side contact portion electrically connected to the storage medium, the developing cartridge being detachably attached to an attaching portion provided in the photoconductor unit, wherein the photoconductor unit comprises a first contact portion configured to be electrically connected to the body-side contact portion in a state where the photoconductor unit is attached to the apparatus body, a second contact portion configured to be electrically connected to the cartridge-side contact portion in a state where the developing cartridge is attached to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
             Okabe (US 2007/0071482) discloses an image forming apparatus including a frame wherein plural cartridges are detachably mounted.
            Kuze et al. (US 2009/0074444) disclose an image forming apparatus including a cleaner that cleans a charging member.
            Ohata (US 2015/0378303) disclose an image forming apparatus including an electric wire and an electric wire holding frame.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        September 09, 2021